Citation Nr: 1117534	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-34 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, Ohio


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized private medical expenses incurred at a non-VA medical facility, for services rendered from October 15, 2008, to October 23, 2008.  


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2009 decision by the Chalmers P. Wylie Department of Veterans Affairs (VA) Ambulatory Care Center in Columbus, Ohio.

On his VA Form 9, the Veteran requested a hearing before the Board.  The hearing was scheduled for March 2, 2011, at the Cleveland VA Regional Office (RO).  However, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board can now proceed to appellate review.  See 38 C.F.R. § 20.702(d). 


FINDINGS OF FACT

1.  The Veteran received treatment at a private facility, Mount Carmel, from October 11, 2008, to October 23, 2008, for a non-service-connected disability, without first obtaining VA approval to receive such treatment at Government expense.

2.  The Veteran was sufficiently stable to be transferred to a VA or other Federal facility on October 14, 2008, and a VA facility was feasibly available to admit him.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of unauthorized private medical expenses incurred from October 11, 2008, to October 23, 2008, at Mount Carmel have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 17.1000-17.1002, 17.1005 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also VAOPGCPREC 5-2004 (June 23, 2004). 

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this Veteran's claim.  Nonetheless, we do note that a letter was sent to the Veteran in April 2009 advising him of the type of evidence needed to support his claim and VA's duty to assist him in obtaining evidence.  In addition, the April 2009 Statement of the Case (SOC) included the laws and regulations pertaining to entitlement to payment or reimbursement for medical expenses incurred at a non-VA facility.  The appellant was given an opportunity to submit additional evidence after issuance of the April 2009 SOC.  Moreover, he has not identified any additional pertinent evidence which should have been obtained.  


The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Payment/Reimbursement

A.  Applicable Law

There are two sections of the United States Code under which a veteran may receive payment or reimbursement of private medical/hospital expenses which were not pre-approved by VA authorized personnel. 

First, under 38 U.S.C.A. § 1728(a) (West 2002 & Supp. 2010), as implemented by 38 C.F.R. § 17.120 (2010), such payment or reimbursement is available where - 

(a) The care and services rendered were either:

(1)  for an adjudicated service-connected disability, or

(2)  for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or

(3)  for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or

(4)  for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j)) (2000); and

(b)  The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c)  No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

As to the above criteria, the Court of Appeals for Veterans Claims has held that, given the use by Congress of the conjunctive "and," "all three statutory requirements would have to be met before reimbursement could be authorized."  Malone v. Gober, 10 Vet. App. 539, 542 (1997).

Second, under 38 U.S.C.A. § 1725 (West 2002 & Supp. 2010), as implemented by 38 C.F.R. §§ 17.1000-1003 (2010), enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law No. 106-177, 113 Stat. 1553 (1999) (effective from May 29, 2000), to be entitled to the payment for emergency care, the evidence must meet all of the following criteria:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility;

(e)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i)  The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

With regard to questions of payment for expenses which have not been pre-authorized, whether a "medical emergency" exists is a medical question best answered by a physician.  See Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Facts and Analysis

The record shows that the Veteran was treated at Mount Carmel Health Providers (Mount Carmel), a non-VA facility, from October 11, 2008, to October 23, 2008, after feeling coldness and pain in his right lower extremity.

An operative report from Mount Carmel dated in October 2008 indicates the Veteran was seen emergently after 15 hours of ischemia in the right leg on October 11, 2008.  On physical examination, he had decreased motion and sensation in the right foot and findings consistent with occluded right limb of an aortobifemoral bypass graft.  He was taken to the operative suite emergently for a thrombectomy of the limb of his graft, followed by a four compartment fasciotomy later that day.  The operative note further indicated that he was at high risk for amputation following surgery.    

The Veteran continued to convalesce at Mount Carmel.  He had a history of severe cardiomyopathy, and received several cardiology consultations during his hospitalization.  It was noted that his cardiac status was stable on October 18, 2008.  He remained hospitalized until October 23, 2008.

The claims file contains a January 2009 letter from Dr. M.T.D., the Veteran's surgeon at Mount Carmel.  In his letter, the doctor described the surgeries conducted on October 11, 2008, and stated that the Veteran was in an acute limb threatening situation for most of the time that he was in the hospital.  However, he did show signs of improvement after his second surgery, and his wounds began to heal nicely.  He stated that he managed the Veteran's post-operative care until he felt that he could convalesce at some other institution, whether it be an outpatient facility or at home.  The doctor further requested that the Veteran's medical expenses be covered.  

When the Veteran sought payment for the costs of that hospitalization and treatment, the Chalmers P. Wylie VA Ambulatory Care Center had a Clinical Review and Assessment performed in December 2008, and determined that, although the Veteran's initial admission was on an emergency basis, his condition had become stable enough for him to be transferred to a VA facility on October 14, 2008.  VA therefore allowed payment for treatment rendered through October 14, 2008, but denied reimbursement from the day after the Veteran was found to be stable on October 15, 2008, on the basis that he could have transferred to a VA facility as early as October 14, 2008.  

The Chalmers P. Wylie VA Ambulatory Care Center thereafter conducted a second Clinical Review and Assessment in April 2009 that also concluded that the Veteran was stable for transfer as early as October 14, 2008.  In an April 2009 VA Reconsideration Decision, VA again denied payment or reimbursement from October 15, 2008, to October 23, 2008.  

The Board first notes that the Veteran does not meet the criteria for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, as he was not treated for a service-connected condition and he did not have a total service-connected disability rating.  In fact, at the time of this hospitalization, the Veteran did not have any service-connected disabilities.  

With further regard to the above regulation at 38 C.F.R. § 17.120, the Board is aware that its authorizing statute, 38 U.S.C.A. § 1728 was amended by the Veterans' Mental Health and Other Care Improvements Act of 2008, Public Law No. 110-387, § 402, 122 Stat. 4110 (2008), which in pertinent part added a new 38 U.S.C.A. § 1728(c):  "In this section, the term "emergency treatment" has the same meaning given such term in section 1725(f)(1) of this title."  That amendment has not yet been incorporated into the regulation.  In any event, it does not affect the disposition herein, because, as noted above, the lack of a service-connected disability in this case rules out application of 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120. 

Public Law No. 110-387 also expanded one of the criteria which defines the meaning of "emergency treatment" to include treatment rendered (1) until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . (2) until such time as a Department facility or other Federal facility accepts such transfer if: (A) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  Id.

Next, the Board has considered whether the Veteran met the criteria under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 for the treatment rendered to him from October 15, 2008, to October 23, 2008.  As above, the legislative change has not yet been incorporated into the regulation, but, in light of the evidentiary record, as discussed below, it does not affect the disposition herein.

The primary question before the Board is whether the Veteran's claim for payment or reimbursement for medical care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that he could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized).  VA regulations limit payment or reimbursement to treatment for medical emergencies.  See 38 C.F.R. §§ 17.1002(d), 17.1005(b).  

Based on the December 2008 and April 2009 Clinical Review and Assessment Forms, the Board finds that the weight of the evidence is against a finding that the Veteran was still in a state of medical emergency on October 15, 2008, such that he could not have been safely transferred to a VA or Federal facility.  The April 2009 Clinical Review and Assessment Form indicates that review of the Mount Carmel records showed the Veteran was stable for transfer as early as October 14, 2008.  In addition, there is no indication in the medical records from Mount Carmel that the Veteran received any emergency treatment after October 14, 2008.    

The Board also notes that the January 2009 denial letter indicates that a VA facility was available for the Veteran to be transferred to on October 14, 2008.  

The Board acknowledges the Veteran's contention in his March 2009 Notice of Disagreement that he was not stable enough for either transfer or discharge from Mount Carmel until October 23, 2008.  However, the Clinical Review and Assessment Forms indicate that he was, in fact, stable for transfer as of October 14, 2008.  These assessments were conducted by physicians, who have the professional credentials to make a determination as to medical stability.  The Veteran has not been shown to possess such credentials, and as a layperson, cannot render an opinion as to whether he was stable enough for transfer to another facility on a given date.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board is sympathetic to the Veteran's contentions; however, the Board cannot grant the Veteran's claim unless the facts of the case meet all the requirements under 38 C.F.R. § 17.1002.  Because the Veteran has failed to meet the requirement that the care provided to him beyond the initial emergency evaluation and treatment was for a continued medical emergency under 38 C.F.R. § 17.1002(d), the Board must deny the claim.  Where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds that the Veteran's claim is without legal merit.


ORDER

Entitlement to payment of, or reimbursement for, unauthorized private medical expenses incurred at a non-VA medical facility, for services rendered from October 15, 2008, to October 23, 2008, is denied.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


